Citation Nr: 1729384	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to July 1993 and from May 1997 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied service connection for bilateral hearing loss.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned. A transcript of that hearing has been prepared and associated with the claims file.

In August 2014, the Board remanded this issue for the above referenced hearing. This case was also before the Board in December 2015 and remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.



FINDINGS OF FACT

A bilateral hearing loss disability, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor her representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.
For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

Facts and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and that its onset was during grenade exposure during active service. See BVA hearing transcript at 6 and 7.

To determine whether the Veteran has a current disability, he was afforded VA audiological examinations in November 2008, April 2012, and in January 2016. 

The results of the November 2008 exam show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 25, 25, 20, 25 and 20 decibels, respectively with an average auditory threshold of 22.5 decibels. Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 25, 20, 15, 25 and 25 decibels, respectively with an average auditory threshold of 21.25 decibels. His speech recognition score was 100 percent for both ears.  These findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.

The results of the April 2012 exam show that his right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 15, 15, 15, 25 and 25 decibels, respectively with an average auditory threshold of 20 decibels. The Veteran's left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 10, 10, 15, 20 and 25 decibels, respectively with an average auditory threshold of 18 decibels. His speech recognition score was 100 percent for his left ear and 96percent for his right ear.  These findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.

The January 2016 audiological exam results show that his right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 20, 10, 15, 25 and 30 decibels, respectively with an average auditory threshold of 20 decibels. The Veteran's left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 20, 10, 15, 20 and 35 decibels, respectively with an average auditory threshold of 20 decibels. His speech recognition score was 96 percent for the right ear and 100 percent for the left ear.  These findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.

Based on the foregoing, service connection for a bilateral hearing loss disability is denied because the evidence of does not show that the Veteran has a current disability as defined by VA regulation. 

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in either of the Veteran's ears. As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385. There are no audiometry findings of record for either ear demonstrating that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that his auditory threshold for at least three of the frequencies is 26 decibels or greater. Therefore, the first element of service connection has not been met.

Accordingly, as the record does not demonstrate that the Veteran has bilateral hearing loss within VA standards, there is no valid claim for entitlement to service connection for bilateral hearing loss. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran is competent to report his hearing difficulty. However, his statements are not competent to establish bilateral hearing loss, which by regulation must be shown by official audiometry.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application. 

ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


